              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:17-cr-00077-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                    ORDER
                                )
CHARLES WILLIAM MEMSEN,         )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Motion for

Compassionate Release” [Doc. 49].          The Government opposes the

Defendant’s motion. [Doc. 52].

I.   BACKGROUND

     In January 2018, the Defendant Charles William Memsen pled guilty to

one count of possession of firearms and ammunition after having been

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1) and one count of

possession of stolen firearms and ammunition, in violation of 18 U.S.C. §

922(j). [Doc. 30]. In April 2018, the Court sentenced him to 72 months of

imprisonment.    [Doc. 43].   The Defendant is currently housed at FCI




     Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 1 of 9
Cumberland, and his projected release date is August 7, 2022.1                The

Defendant now seeks a reduction in his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic. [Doc. 49].

Specifically, the Defendant argues that his underlying health conditions place

him at a higher risk for severe illness from COVID-19, and that his particular

vulnerability to the illness is an extraordinary and compelling reason for an

immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”             18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has




1   See https://www.bop.gov/inmateloc/ (last visited Oct. 28, 2020).


                                              2



        Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 2 of 9
exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.

       As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

       Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                      See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, 820 F.
App’x 229, 230 (4th Cir. 2020) (reversing denial of defendant’s compassionate release
motion where district court failed to consider the policy statement set forth in § 1B1.3 and
its comments).

                                             3



      Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 3 of 9
warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).



                                        4



     Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 4 of 9
      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.”      U.S.S.G. 1B1.13, cmt. n.1(B).       The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Defendant asserts that he has a number of health

conditions—including Hepatitis C, gout, high blood pressure, and

hypothyroidism—that place him at a higher risk for severe illness resulting

from COVID-19. While the Court does not intend to diminish the seriousness


                                       5



     Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 5 of 9
of the Defendant’s conditions, the BOP medical records submitted by the

Defendant indicate that these conditions are well-controlled by his current

treatment regimen. Moreover, the Defendant has not shown that any of his

conditions are terminal or substantially diminish his ability to provide self-

care while in prison. [See Doc. 50-4: BOP Medical Records].

         Finally, the mere fact that the Defendant faces a potential risk of

contracting COVID-19 is not sufficient to justify his release. As the Court of

Appeals for the Third Circuit recently noted, “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering

BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).3

This is especially true where, as here, the Defendant is housed in a facility

that currently has no active coronavirus cases.4

         As a basis for compassionate release, the Defendant also asserts the

need to care for his wife, citing a history of her health issues and the fact that




3See generally Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09
PM), https://www.bop.gov/resources/news/20200313_covid19.jsp.

4   See http://www.bop.gov/coronavirus/ (last visited Oct. 28, 2020).

                                              6



        Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 6 of 9
she is battling lung cancer. [Doc. 50 at 2]. While the commentary to U.S.S.G.

§ 1B1.13 does allow for the consideration of family circumstances, the

Defendant does not meet the criteria set under application note 1(C)(ii),

which requires the incapacitation of the defendant’s spouse when the

defendant is the only available caregiver. In the present case, the medical

records of Defendant’s wife that he attached to his motion do not meet this

standard. The records document a follow-up visit after a hernia repair and

indicate that “[s]he is “doing great. Has no complaints and no pain. The

seroma has resolved.” [Doc. 50-2 at 2]. There are no other current medical

conditions documented in this record or others. The Defendant’s wife is

apparently not housebound either, as the Defendant asserts that his wife has

her own car and can pick him up from prison, an approximately seven-hour

drive from her Newland, North Carolina residence. [See Doc. 49 at 2].

     For all these reasons, the Court concludes that the Defendant has

failed to establish an “extraordinary and compelling reason” for a sentence

reduction under § 3582(c)(A)(1)(i).

     Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to


                                      7



     Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 7 of 9
public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §

1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s current sentence is sufficient but not greater

than necessary given the nature of his criminal conduct and significant

criminal history. The Defendant broke into a residence and stole the three

firearms that formed the basis for his present conviction. Prior to this offense,

the Defendant had accumulated a serious criminal history, including

convictions for armed bank robbery (in which he threatened to detonate a

bomb inside a bank), common law robbery, felony burning personal property,

theft and unauthorized use of a motor vehicle, and eight counts of simple

worthless check.     [See Doc. 37: PSR at 8-11].          Notably, during the

Defendant’s last period of supervised release following his bank robbery

conviction, the Defendant violated the terms of supervised release and

served nine additional months of imprisonment. The need for the sentence

to reflect the true extent and seriousness of the Defendant’s offense, to


                                       8



     Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 8 of 9
promote respect for the law, to provide just punishment, to afford adequate

deterrence, and to protect the public from the Defendant’s further crimes all

militate against a reduced sentence in this case.

     For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for the Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of his continued incarceration.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Compassionate Release” [Doc. 49] is DENIED.

     IT IS SO ORDERED.
                             Signed: October 31, 2020




                                         9



     Case 1:17-cr-00077-MR-WCM Document 53 Filed 11/02/20 Page 9 of 9
